Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed April 11, 2022.

Claims 1,4,5,7-9,14-23 and 25-28 are pending. Claims 25-28 are new. Claims 1,4,5,7-9 and 14-23 have been amended. Claims 2,3,6,10-13 and 24 have been cancelled.
 
All prior rejections are withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,7-9 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Kameoka (US 5,630,849).
Datye teaches dyeing fiber substrates such as polyester, nylon, polyurethane, polyacrylonitrile, polyvinylchloride, cellulose or natural polyamide and blends thereof (column 1, lines 55-72). Datye teaches dyeing at temperatures below 150 degrees C and preferably at 100 degrees C with first solvents which are water miscible and can dissolve the dye such as acetone or glycerol and second solvents which have poorer solvent power for the dye (column 2, lines 1-65). Datye teaches solvents having lower boiling points are also suitable for dyeing of synthetic polyamide and the boiling point of the solvent is chosen that the fiber is not degraded (column 2, lines 4-12). Datye teaches the dyes are insoluble in water, therefore are disperse dyestuffs (column 3, lines 20-35). Example 7 teaches using a disperse dye dissolved in ethylene glycol (polar organic solvent) and dyeing nylon at 100 degrees C and adding water as a diluting agent during dyeing followed by separating the dyed nylon from solvent systems and unfixed dye (column 5, lines 45-66). The ratio of the total volume of the first solvent system for example in example 14 is 200 parts benzyl alcohol to 800 parts heptane or 1:4 or 20:80 and has a fabric to first solvent ratio of 1:5 based on 40 parts polyester to 200 parts benzyl alcohol (column 7, lines 20-40). Datye teaches treating woven or nonwoven fabrics or in another form (column 3, lines 55-70). Datye prefers no dispersants are used (column 3, lines 49-50).
Datye does not specify dyeing whole garments and a T1 98 degrees C or below and a T2 being 98 degrees C or below.  
Kameoka teaches dyeing polyester at temperatures of 70-120 degrees C, preferably 80-100 degrees C to arrive at excellent level dyeings and color fastness to light while maintaining excellent properties (column 6, lines 1-16). Kameoka does not teach carriers and does not require dispersants. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by dyeing the polyester at 98 degrees C or below and without carriers or dispersants because Kameoka teaches polyester filaments are effectively colored with disperse dyes using similar exhaust methods at temperatures of 70-120 degrees C, preferably 80-100 degrees C and requires no carrier or dispersant. Datye prefers not including dispersants and does not teach carriers.  Since Datye only teaches 100 degrees C as a preferred embodiment and teaches lower temperatures can be used, it would be obvious to use 98 degrees C or below because Kameoka teaches this is known in the art to color similar polyester with similar disperse dyes. Substituting known temperatures for effectively dyeing polyester with similar disperse dyes is obvious and Kameoka teaches 70 degrees to 100 degrees C are all suitable ranges for coloring the polyester to produce excellent level dyeings and color fastness to light while maintaining excellent properties.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by selecting the claimed fabrics, dyes and first and second solvents and dyeing at temperatures of 98 degrees C and below as Datye teaches dyeing similar fabrics with disperse dyes by first dissolving the dye in a water miscible organic polar solvent at temperatures less than 150 degrees C and then adding a second solvent which has less solvency towards to the dye to produce dyed materials such as fabrics with superior quality because slow dilution shifts the dyeing equilibrium  in a favorable manner. Regarding the 98 degrees and below the at least 100 degrees C is a preferred embodiment and not limiting and temperatures below 150 degrees C are taught. Furthermore, Datye teaches that lower boiling points can be chosen as long as they do not degrade the fabric. The 98 degrees C is similar to the 100 degrees C of the prior art and would be expected to have similar results.  
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 98 degrees C is used. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Regarding the ratio of fabric to first solvent of 1:3 to 3:1, it would have been obvious to optimize to the claimed value as the dilution level and amount of first solvent impacts the dye dissolution and penetration into the fabric and slow dilution is recommended by Datye, therefore starting out with a more concentrated dye solution with less first solvent and slowly diluting in the second solvent addition is more effective at dyeing. The examples teach a 1:5 ratio but are not limiting and the broad disclosure does not define the ratio of textile goods to first solvent, indicating it would be within ordinary skill in the art to determine the most effective parameter through routine experimentation. Applicant has not demonstrated the criticality of the claimed ratio and therefore arriving at this range is considered obvious absent a showing of unexpected results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Kameoka (US 5,630,849) and further in view of Amick (US 6,068,666).
Datye and Kameoka are relied upon as set forth above.
	Datye and Kameoka does not specify dyeing in whole garment form.
	Amick teaches it is conventional to disperse dye polyester fabrics ion the form of a whole garment (claim 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye and Kameoka by dyeing in the form of a whole garment as Amick teaches similar polyester fabrics are conventionally and effectively colored with similar disperse dyes when dyed in whole garment form. Substituting one known method of dyeing a fabric for another efficient method is obvious to one of ordinary skill in the art to arrive at the predictable result of producing dyed fabric garments. Datye invites the inclusion of dyeing a material in any form.

Claims 16 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Kameoka (US 5,630,849) and further in view of Burkinshaw (WO 2014/155101). Since the WO reference is not in English, the English equivalent document US 9,945,072 is being relied upon for citation purposes.
Datye and Kameoka are relied upon as set forth above. Datye teaches dyeing together blends of natural and synthetic fibers in a blended fabric (column 3, lines 55-70). Bases are present as sodium hydroxide, urea (column 3, lines 1-20).
Datye and Kameoka does not specify dyeing in whole garment form and dyeing cotton with reactive dyes and wool with acid dyes. 
Burkinshaw teaches fabrics comprising blends of polyesters, wool (polyamide) and cotton can be dyes with disperse, acid and reactive dyes, respectively, (column 1, lines  45-67) and in the forms of yarns, hanks, fabric and garments (column 2, lines 1-10). Burkinshaw teaches adding alkaline materials (bases) for reactive dyes used to dye cellulose substrates (cotton, column 2, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to dye polyesters with disperse dyes, wool with acid dyes and cotton with reactive dyes in a solution that has a base in the methods of Datye and Kameoka as Burkinshaw teaches these combination of blended fibers can be effectively dyed with the claimed types of dye in fabric, fiber or garment form. Datye invites the inclusion of dyeing blended fabric or polyester, polyamide and cellulosic substrates. It would have been further obvious to dye the fabrics in whole garment form as Burkinshaw teaches the functional equivalence of dyeing fabric, yarns and garments comprising the claimed fabrics and claimed dyes. 

Response to Arguments
Applicant's arguments filed regarding Datye have been fully considered but they are not persuasive. The examiner provides a new reference to Kameoka which demonstrates polyesters can effectively be dyed with disperse dyes at temperatures well below 100 degrees C, preferably 80-100 degrees C and as low as 70 degrees C in methods that have no carrier or dispersing agent.  The combination of the teaching of Datye that the at least 100 degrees C is preferred and therefore not limiting and Kameoka which clearly teaches disperse dyes can be used well under the 100 degrees for  effective dyeing temperature for polyesters with disperse dyes for the benefits of excellent level dyeings and color fastness to light while maintaining excellent properties of the polyester. Datye is not limited to the temperatures in the examples and non-preferred embodiments may be considered. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Applicant has not provided data commensurate in scope with the claims to show temperatures of 98 degrees C differ in coloring properties than values of 100 degrees C.. The data in Kameoka refute applicant’s declaration data that polyester cannot be effectively disperse dyed at temperatures below 100 degrees C. Since temperature is recognized by Datye as a variable which can be modified to impact the coloring, and lower boiling point solvents can be used, it would be obvious to optimize it through routine experimentation absent a showing of criticality for any particular temperature range. 
Relevant prior art not relied upon is Ahmad et al. The low temperature dyeing of polyester fabric using ultrasound (JSDC volume 112, sept 1996, pages 245-248). Which also teaches polyester can be dyed at temperatures below 98 degrees C.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/
Primary Examiner, Art Unit 1761